Matter of Bilicki v Syracuse Univ. (2020 NY Slip Op 01759)





Matter of Bilicki v Syracuse Univ.


2020 NY Slip Op 01759


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CURRAN, WINSLOW, AND BANNISTER, JJ.


195 CA 19-01804

[*1]IN THE MATTER OF ALEXANDER BILICKI, PETITIONER-APPELLANT,
vSYRACUSE UNIVERSITY, RESPONDENT-RESPONDENT. 


RATSCHKO WALLACE PLLC, NEW YORK CITY (JONATHAN WALLACE OF COUNSEL), FOR PETITIONER-APPELLANT.
HANCOCK ESTABROOK, LLP, SYRACUSE (JOHN G. POWERS OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order) of the Supreme Court, Onondaga County (Gregory R. Gilbert, J.), entered March 21, 2019 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court